' l ‘~`. D!ESTR!CT COURT
Case 4:19-cr-00098-A Document 1 Fl|ed 01/07/19 Page?~§;t:`@tlj§[‘zRHM@T OF TEXAS

Fll_ED

IN THE UNITED STATES DISTRICT COURT

l z\\ _ 9
FoR THE NoRTHERN DIsTRICT oF TEXAs ~JA" " -Olg

 

FoRT woRTH DIvIsIoN
CLERK U.S. DlSTRlCT COURT
UNITED sTATEs oF AMERICA vi DMW
v. NO. 4:19-1\/11- ©{ (a

MICHAEL DASEAN ROBINSON (Ol)

CRIMINAL COMPLAINT

 

Conspiracy to Possess a Controlled Substance with Intent to Distribute

Beginning in or before November 2017, and continuing until in and around January 2019,
in the Fort Worth Division of the Northem District of Texas, and elsewhere, the defendant,
Michael Dasean Robinson along with others known and unknown, did knowingly and
intentionally combine, conspire, confederate, and agree to engage in conduct in violation of 21
U.S.C. §§ 84l(a)(l) and (b)(l)(C), namely to possess with intent to distribute a mixture or
substance containing a detectable amount of heroin, a Schedule I controlled substance

In violation 0f2l U.S.C. § 846 (21 U.S.C. §§ 841(a)(l) and (b)(l)(C)).

Distribution of a Scheduled I Controlled Substance and Aiding and Abetting

On or about November 30, 2017 , in the Fort Worth Division of the Northem District of
TeXas, and elsewhere, the defendant, Michael Dasean Robinson, aided and abetted by others
known and unknown, did knowingly and intentionally distribute a mixture or substance
containing a detectable amount of heroin, a Scheduled l controlled substance, and the use of said
substance resulted in the death or seriously bodily injury of B.F.

In violation of21 U.S.C. § 841 (a)(l) and (b)(l)(C) and 18 U.S.C. § 2.

I, the undersigned Complainant, being duly sworn, state the following is true and correct to

the best of my knowledge and belief:

l. On December l, 2017 the Southlake Police Department and Southlake EMS responded
to deceased person call at XXX Vermillon Court in Southlake, Texas. The deceased person was
identified as B.F.

Criminal Complaint - Page 1

Case 4:19-cr-00098-A Document 1 Filed 01/07/19 Page 2 of 17 Page|D 2

Based on evidence collected at the residence investigators believed that it was possibly a heroin
overdose related death. Also present at the scene was R.B. who was identified as B.F.’s
boyfriend.

2. Investigators with the Southlake Police Department met with R.B. who provided a
written statement detailing information that led up to B.F.’s death. R.B. stated that on November
30, 2017 at approximately 8:00 p.m. he and B.F. obtained $40 worth of heroin from a dealer
known to him as “Tight” who was later identified by investigators as Michael Dasean
ROBINSON. R.B. detailed that he had been introduced to “Tight” by two coworkers. R.B.
stated that he and B.F. then drove home (XXX Vermillion Court) and both used the heroin. R.B.
stated that he and B.F. fell asleep and he woke up the next morning to find her unresponsive.
R.B. attempted to perform life saving measures on B.F. that were unsuccessful and he called
911. B.F. was pronounced deceased at the residence by personnel with Southlake EMS.

3. After B.F.’s death, R.B. through his attorney Bob Gill, cooperated with the Southlake
Police Department by providing additional information regarding ROBINSON, the source of
supply for the heroin. R.B. provided a cellular phone contact number of XXX-XXX-61 12 for
ROBINSON and stated that his co-workers had arranged for him to purchase heroin from
ROBINSON on one other occasion prior to the evening of the November 30, 2017 transaction
On July 22, 2018, R.B. committed suicide using a firearm.

4. In November 2018, investigators assigned to the DEA Dallas Field Division learned of
the aforementioned information and began an investigation into the death of B.F. and the drug
trafficking activities of ROBINSON. Investigators Were provided With an Iphone cellular phone

With an associated number of XXX-XXX-9170 that had been used by R.B. prior to his death.

Criminal Complaint - Page 2

Case 4:19-cr-00098-A Document 1 Filed 01/07/19 Page 3 of 17 Page|D 3

Investigators were informed by R.B.’s mother that he also had used a telephone number of
XXX-XXX-0797 after he stopped using the aforementioned Iphone. Investigators also received
the case file regarding B.F.’s death from the Southlake Police Department, which included the
related autopsy report. Investigators noted that the autopsy report listed B.F’s cause of death as
sudden death with history of recent heroin use and the manner of death was listed as an accident.
5. On November 5, 2018, TFO Greg Jones acting in an undercover capacity contacted
RGBINSON by text message at telephone number XXX-XXX-6112 in an attempt to purchase
heroin and cocaine from ROBINSON. TFO Jones sent “say. . .can you do 140 b and 60 g. . .”
ROBINSON responded “Yeah,” “Come on,” and “Who is this.” TFO J ones replied “Sorry my
new #...J..Can we do.2 or 2.30?” ROBINSON responded “Ok hit me up.” A short time later
TFO J ones began text messaging with ROBINSON again. TFO J ones Wrote “Just now getting
out of work. . .” ROBINSON replied “XXXX Marshall Street.” Based on the above text
messages TFO J ones requested to purchase $140 worth of heroin and $60 worth of cocaine from
ROBINSON (“say. . .can you do 140 b and 60 g. . .”). ROBINSON agreed to supply the heroin
and cocaine and inquired who TFO J ones was, likely because he did not recognize the number
(“Yeah,” “Come on,” and “Who is this.”). TFO J ones attempted to make ROBINSON believe
that he was a current customer of his that had gotten a new telephone number to cover the fact
that ROBINSON did not recognize his telephone number and to arrange for the transaction to
occur around 2:00 p.m. or 2:30 p.m. (“Sorry my new #...J..Can we do.2 or 2.30?”). ROBINSON
agreed to do the transaction and informed TFO J ones to contact him back when he was ready

(“Ok hit me up.”).

Criminal Complaint - Page 3

Case 4:19-cr-00098-A Document 1 Filed 01/07/19 Page 4 of 17 Page|D 4

A short time later TFO J ones informed ROBINSON that he was just getting out of work (“J ust
now getting out of work. . .”) and ROBINSON directed him to go to the residence located at
XXXX Marshall Street to obtain the heroin and cocaine (“4721 Marshall Street.”).

6. Fort Worth PD Narcotics Officers J. Richey #4133 and G. Miller #3 670 working together
in an undercover capacity were assigned to travel to the residence located at XXXX Marshall
Street in Forest Hill, Texas to conduct the heroin and cocaine purchase that TFO J ones was
coordinating with ROBINSON. At approximately 3:58 p.m., TFO J ones wrote “Bout to pull
up.” ROBINSON replied “What’s your order.” TFO J ones responded “l40b 60g” and “Here.”
ROBINSON wrote “Coming now.” TFO J ones informed ROBINSON that he was about to
arrive at the residence located at XXXX Marshall Street (“Bout to pull up.”) ROBINSON asked
TFO J ones to confirm What type of drug and the amount he was requesting to purchase (“What’s
your order.”) TFO J ones advised ROBINSON that he Wanted $140 Worth of heroin and $60
Worth of cocaine and also informed ROBINSON that he had arrived at the residence (“140b
60g” and “Here.”).

7. At the same time TFO J ones was sending text messages with ROBINSON as detailed
above, Officers Richey and Miller pulled up to the residence and parked out front at the curb. A
black male later identified as Marcus Antwon MCLENDON then exited the aforementioned
residence and approached the vehicle Officers Richey and Miller were in. Officer Richey then
held $200 US Currency out of the driver’s side door window as MCLENDON approached
MCLENDON then took the $200 US Currency and handed Officer Richey two clear plastic
baggies, one of which contained a black tar like substance and the other contained a white

powdery substance. MCLENDON went back into the residence and Officers Richey and Miller

Criminal Complaint - Page 4

Case 4:19-cr-00098-A Document 1 Filed 01/07/19 Page 5 of 17 Page|D 5

departed the residence. The black tar like substance and white powdery substance Was submitted
to the Fort Worth PD lab for analysis. The lab analysis showed that the black tar like substance
with a weight of 1.511 grams was heroin and the white powdery substance with a field of 0.796
grams was cocaine. A later analysis of the phone toll records associated with ROBINSON’s
phone (817-812-6112) showed a 7 second outgoing call to telephone number XXX-XXX-6l70
believed to be used by MCLENDON and saved in ROBINSON’s phone as Antwon Lil Bro
around the timeframe in which ROBINSON asked TFO J ones to confirm what he wanted
Investigators believe that the telephone call placed by ROBINSON to MCLENDON was so that
ROBINSON could tell MCLENDON how much heroin and cocaine to take out to Officers
Richey and Miller who were parked outside the residence.

8. Gn November 8, 2018, TFO Greg J ones acting in an undercover capacity contacted
ROBINSON by text message at telephone number XXX-XXX-6l 12 in an attempt to purchase
heroin from ROBINSON. TFO Jones wrote “Say. . .Can you do 200b ...I get off work @ 1:30..”
ROBINSON replied “Yeah.” TFO J ones asked “Same spot?” ROBINSON replied “4721
Marshall Street.” Based on the above text messages TFO J ones requested to purchase $200
Worth of heroin from ROBINSON and informed ROBINSON that he Would be getting off Work
at l:30p.m. (“Say. . .Can you do 200b ...I get offwork @ 1:30..”). ROBINSON confirmed that
he would sell TFO J ones $200 worth of heroin (“Yeah.”). TFO J ones asked ROBINS()N if the
transaction would be occurring at the Same location as the previous transaction (“Same spot?”).
ROBINSON confirmed that the transaction would occur at XXXX Marshall Street like before

(“XXXX Marshall Street.”).

Criminal Complaint - Page 5

Case 4:19-cr-00098-A Document 1 Filed 01/07/19 Page 6 of 17 Page|D 6

9. Fort Worth PD Narcotics Officers J. Richey #4133 and J. Lopez #4192 working together
in an undercover capacity Were assigned to travel to the residence located at XXXX Marshall
Street in Forest Hill, Texas to conduct the heroin purchase that TFO J ones was coordinating
with ROBINSON as detailed above. At approximately 2: 19 p.m., TFO J ones sent “Here” to
ROBINSON and ROBINSON responded “On the Way.” Officers Richey and Lopez pulled up
and parked directly across the street from the residence out at the curb as TFO J ones was
informing ROBINSON that he was there. Officer Richey and Lopez remained parked across for
a short period of time When they observed l\/ICLENDON exit the residence and get into a gray
Chevrolet lmpala. MCLENDON pulled out of the driveway and rolled down the window of his
vehicle as he was directly across from the driver’s side of the vehicle that Officers Richey and
Lopez were in. l\/ICLENDON said “Are you waiting for Tight?” Officer Richey confirmed that
he Was. MCLENDGN informed Officer Richey that “Tight” would arrive at the residence in
approximately ten minutes and requested that Officer Richey pull his vehicle into the driveway.
Officers Richey and Lopez then departed the location and waited nearby while TFO J ones was
communicating With ROBINSON by text message.

10. At approximately 2:5 5 p.m., TFO J ones then wrote “gonna run to the store.” At
approximately 3 :07 p.m. ROBINSON wrote “I’m here” and “Wya.” TFO J ones responded
“Corning back now.” Since Officers Richey and Lopez were leaving the location, TFO J ones
informed ROBINSON that he was going to run to the store while he was waiting on him to

arrive (“gonna run to the store.”).

Criminal Complaint - Page 6

Case 4:19-cr-00098-A Document 1 Filed 01/07/19 Page 7 of 17 Page|D 7

Approximately 12 minutes later, ROBINSON informed TFO J ones that he had arrived at the
residence and asked where TFO J ones was at (“I’m here” and “Wya.”). TFO Jones informed
ROBINSON that he Was coming back to the residence located at XXXX Marshall Street
(“Coming back now.”).

ll. At approximately the same time ROBINSON informed TFO J ones that he had arrived at
the residence, members of the surveillance team that were still Watching the residence located at
XXXX Marshall Street observed a red Camaro bearing Texas license plate KKD4041 arrive at
the residence Members of the surveillance team observed ROBINSON exit the vehicle Officers
Richey and Miller then arrived back at the residence and parked across the street. A short time
later, the gray Impala returned to the residence being driven by MCLENDON. Officer Richey
observed MCLENDON and ROBINSON meeting near the driver’s side of the Camaro and both
appeared to be looking under the driver’s side dash area of the vehicle Officer Richey rolled
down the driver’s side window on their vehicle at Which time ROBINSON stated “Just a
minute” MCLENDON then went into the residence while ROBINSON waited outside A short
time later, MCLENDON exited the residence and proceeded directly toward Officers Richey
and Lopez’s vehicle Officer Richey then handed MCLENDON $200 US Currency and
MCLENDON handed Officer Richey a small clear plastic baggy containing a black tar like
substance. MCLENDON then walked back toward the front yard area of the residence Where
ROBINSON was Waiting and Officers Richey and Lopez departed the residence The black tar
like substance Was submitted to the Fort Worth PD lab for analysis. The lab analysis showed

that the black tar like substance with a weight of 2.53 52 grams was heroin.

Criminal Complaint - Page 7

Case 4:19-cr-00098-A Document 1 Filed 01/07/19 Page 8 of 17 Page|D 8

12. After Officers Richey and Lopez departed the residence, members of the surveillance
team continued to watch the location. Approximately five minutes after Officers Richey and
Lopez departed the location, ROBINSON got into the aforementioned Camaro and departed the
residence as well. Members of the surveillance team conducted surveillance of ROBINSON.
During the mobile surveillance, TFO Clay Collins observed the vehicle being driven by
ROBINSON fail to signal a left hand (eastbound) turn from Marshall Street onto Alandale
Drive. Investigators then began to attempt to get a marked patrol unit to conduct a traffic stop on
the vehicle based on the observed traffic violation. During the mobile surveillance of
ROBINSON, your affiant placed several telephone calls to telephone number XXX-XXX-6112
and members of the surveillance team observed ROBINSON answer the phone each time

13. Officer R. Dowdy #4044 who was in uniform and a Fort Worth PD marked unit was able
to conduct a traffic stop on the vehicle being driven and solely occupied by ROBINSON in the
XXX block of Canton Drive in Fort Worth, Texas. Upon approaching the vehicle, Officer
Dowdy smelled the fresh odor or marijuana coming from the vehicle 0fficer Dowdy had
ROBINSON step out of the vehicle so that it could be searched During a search of the vehicle,
Officer Dowdy and assist-officers located a white powdery substance with a field weight 7.4
grams, two clear plastic baggies each containing off white rock like substances With a combined
field weight of 5.8 grams, a clear plastic baggy containing a green leafy substance with a field
weight of .055 ounces, a baggy containing a black tar like residue, 31819.00 in US Currency and
two cellular phones. The above items were submitted to the Fort Worth PD Crime Lab for

analysis.

Criminal Complaint - Page 8

Case 4:19-cr-00098-A Document 1 Filed 01/07/19 Page 9 of 17 Page|D 9

The lab analysis showed that the white powdery substance was 6.2540 grams of cocaine and that
the baggy also contained heroin residue, the off-white rock like substance was 4.5950 grams of
cocaine, the green leafy substance was 0.5636 grams of marijuana and black tar like substance
contained in the plastic baggy was 0.4717 grams of heroin.

14. ROBINSON was placed under arrest for Manufacture/Delivery of a Controlled Substance
Penalty Group l 4-200 grams (Possession with Intent to Distribute a Controlled Substance) and
Possession of Marijuana less than 2 ounces. Your affiant then met with ROBINSON to collect
information for the state jail booking process. ROBINS()N provided a cellular phone contact
number of XXX-XXX-6l 12 and stated that this number was associated with the iPhone that was
located in the vehicle that belonged to him. ROBINSON was transported to the Fort Worth PD
jail and booked in on the related charges.

15. On November 9, 2018, investigators received the forensic analysis back from the Fort
Worth PD Digital Forensics Unit for the Iphone with an associated number of XXX-XXX-9l70,
which had belonged to R.B. Investigators noted that there were numerous text messages saved in
R.B.’s phone that had been sent to ROBINSON and received from ROBINSON who was using
cellular phone number XXX-XXX-6112. Investigators located an outgoing text message from
R.B. to ROBINSON dated March 31, 2018. R.B. wrote “140 boy 60 girl.” ROBINSON
responded “Want be ready till 9 read.” R.B. replied “Be there at 8:30.” Based on these text
messages, investigators believe that R.B. was requesting to purchase $ 140 worth of heroin
(“boy”) and $60 worth of cocaine (“girl”) from ROBINSON. ROBINSON informed R.B. that
the heroin and cocaine would not be available until 9:00 a.m. and R.B. informed ROBINSON

that he would arrive around 8:30 a.m.

Criminal Complaint - Page 9

Case 4:19-cr-00098-A Document 1 Filed 01/07/19 Page 10 of 17 Page|D 10

Investigators believe based on the messages that ROBINSON sold R.B. $140 worth of heroin
and $60 worth of cocaine on this particular date Your affiant reviewed all the other text
messages saved in R.B.’s phone that were exchanged with ROBINSON. Your affiant noted that
none of the text messages contained content that was personal in nature, and all the messages
were in regards to R.B. obtaining heroin and cocaine from ROBINSON.

16. On November 12, 2018, TFO Travis Verrett presented Tarrant County District Court
Judge Christopher Wolfe with a search warrant to conduct a forensic analysis of the iPhone with
an associated number of XXX-XXX-61 12 that had been seized from ROBINSON on November
8, 2018 as detailed above Judge Wolfe reviewed the search warrant and signed it on this same
date On November 13, 2018, your affiant took the aforementioned phone to the Fort Worth PD
Digital Forensics Unit for analysis. Your affiant received the analysis of this phone back on the
same date

17. Upon reviewing the forensic analysis of the phone your affiant noted the following things
as detailed below. Your affiant, in reviewing the phone contact section observed that there were
multiple names saved with notations after the names such as black, white, hard and cream. Your
affiant knows based on training and experience that black is a common street term for heroin,
white is a common street term for powder cocaine, hard is a common street term for crack
cocaine and cream is a common street term for methamphetamine Your affiant believes that
these individuals are heroin, cocaine, crack cocaine and methamphetamine customers of
ROBINSON, and that he had the names saved in this fashion so that when each customer
requested a quantity of drugs that ROBINSON would know what kind of drug they were asking

for due to his large customer base

Criminal Complaint - Page 10

Case 4:19-cr-00098-A Document 1 Filed 01/07/19 Page 11 of 17 Page|D 11

Your affiant knows based on training and experience that it is common for customers to send an
amount of drugs they wish to purchase, but not necessarily always send a drug type if they
commonly purchase the same drug from the dealer. A review of the text messages sent to
individuals with each of these notations confirmed that the notation by the names were
consistent with the type of drugs they were asking for in the text messages. Your affiant noted
that based on these notations by the names there were approximately 100 heroin customers, 80
cocaine customers, 25 crack cocaine customers and 25 methamphetamine customers contained
in ROBINSON’s phone

18. Your affiant also noted that R.B.’s cellular phone number of XXX-XXX-917 0 was saved
in ROBINSON’s phone under the name Read Black and R.B.’s cellular phone number of XXX-
XXX-0797 was saved as Reed Black. Your affiant then began to review the text messages
exchanged between telephone number XXX-XXX-6170 believed to be used by MCLENDON
and ROBINSON. Based on the text messages it appeared that MCLENDON began working for
ROBINSON in the distribution of drugs, which included from the residence located at XXXX
Marshall Street in the month of October 2018. The content of the text messages between
MCLENDON, ROBINSON and customers revealed that ROBINSON would be contacted by
the customers directly and would at times distribute the drugs to them personally, and also at
times would direct them to the residence located at XXXX Marshall Street or other locations to
obtain the drugs from MCLENDON. ROBINSON would inform MCLENDON of the types and
amounts of drugs each customer he sent to the address would be picking up as well as the
customers’ vehicle descriptions so MCLENDON could associate a vehicle with the particular

order.

Criminal Complaint - Page 11

Case 4:19-cr-00098-A Document 1 Filed 01/07/19 Page 12 of 17 Page|D 12

Your affiant noted that all the aforementioned text messages sent and received by TFO J ones
related to the November 5th and November 8‘h, 2018 transactions were also contained in
ROBINSON’s phone

19. Upon reviewing the toll analysis associated with R.B.’s cellular phone with an associated
number of XXX-XXX-9170 and RC)BINSON’s cellular phone with an associated number of
XXX-XXX-6112 your affiant noted the following things as detailed below. The subscriber
records showed that the phone number XXX-XXX-6112 being used by ROBINSON had been
activated on 0ctober 7, 2017 and was currently active Your affiant noted that between
November 30, 2017 and April 11, 2018, R.B. and ROBINSON exchanged 604 calls and text
messages during this period of time

20. Your affiant in reviewing the phone tolls from November 30, 2017 noted that 14 phone
calls and 11 text messages were exchanged between R.B. and ROBINSON. Your affiant noted
that 6 of these phone calls and 9 of these text messages occurred between 7:09 p.m. and 8:02
p.m., which your affiant believes further supports R.B.’s written statement taken by Southlake
PD on December 1, 2017 detailing that he and B.F. obtained heroin from ROBINSON on
November 30, 2017. Upon reviewing the toll analysis associated with R.B.’s cellular phone with
an associated number of XXX-XXX-0797 and ROBINSON’s cellular phone with an associated
number of XXX-XXX-6l 12 your affiant noted the following things as detailed below. Your
affiant noted that between April 30, 2018 and July 17, 2018, R.B. and ROBINSON exchanged

114 calls and text messages during this period of time

Criminal Complaint - Page 12

 

Case 4:19-cr-00098-A Document 1 Filed 01/07/19 Page 13 of 17 Page|D 13

21. On November 14th and November 15th, 2018, your affiant spoke with Deputy Medical
Examiner Dr. Susan Roe and Chief Toxicologist Dr. Robert Johnson who both work at the
Tarrant County Medical Examiner’s Office and both were involved in the Autopsy of B.F. Dr.
Roe stated that when heroin is used it is metabolized in the body into 6-monoacetylmorphine
commonly referred to as 6 MAM and then into morphine Dr. Roe stated that during an autopsy
if drug use is suspected the deceased individual’s urine is checked for the presence of 6 MAM,
which for autopsy purposes assists in determining that heroin was used as opposed to morphine
since ultimately heroin metabolizes into morphine in the body. Dr. Roe stated that B.F. had no
urine in her body at the time of the autopsy so that she was unable to check for the presence of 6
MAM. In focusing only on the autopsy, Dr. Roe stated that if not for the use of heroin or
morphine B.F. would not have died as she was otherwise a healthy young individual. Dr. Roe
stated that based on the totality of the circumstances and taking into account the presence`of
heroin use at the scene that B.F. likely used heroin, which caused her death as opposed to actual
morphine which is reflected in the cause of death on the autopsy report.

22. Dr. Johnson stated that the toxicology showed that there were no other illegal substances
in B.F.’s body. Dr. Johnson stated that due to the lack of the presence of 6 MAM, the use of
morphine could not be ruled out from just a toxicology screen. Dr. Johnson stated that the
amount of morphine located in B.F.’s body if actual morphine was used would not have caused
B.F. to die Dr. Johnson stated that heroin which metabolizes into morphine in the body would

have the ability to cause death as in this circumstance

Criminal Complaint - Page 13

 

Case 4:19-cr-00098-A Document 1 Filed 01/07/19 Page 14 of 17 Page|D 14

23. On November 15, 2018, TFO J ames Fields met with investigators assigned to Southlake
Police Department. TFO Fields collected two syringes, a spoon containing residue and two
pieces of plastic, one of Which contained a brown tar like residue that was originally collected
on December 1, 2017 from the crime scene involving B.F. These items were submitted by TFO
Fields and TFO Smith to the DEA South Central Lab for analysis

24. On November 30, 2018 your affiant, TFO J im Fields and TFO Greg J ones conducted
independent interviews with two Sources of Information (herein after referred to as SOI 1 and
SOI 2). SOI l and SOI 2 identified ROBINSON who they knew as “Tight” as a source of supply
for cocaine and heroin among other things. SOI 1 and SOI 2 stated that most recently
ROBINSON had been driving a red Chevrolet Camaro. SOI 1 and SOI 2 stated that they had
been purchasing user amounts of cocaine and heroin from ROBINSON on a daily basis for
approximately 3 years. SOI 1 and SOI 2 stated that around November 2017 they met R.B. who
at that time was looking for a source of supply for heroin as he did not have one SOI 1 and SOI
2 stated that they were each individually approached by R.B. inquiring if they would connect
him with their heroin source of supply. SOI 2 stated that in the afternoon hours on November
30, 2017, he/she along with another individual introduced R.B. to ROBINSON for the purpose
of obtaining cocaine and heroin on that date

25. SOI 2 stated that approximately one month later he/she met with R.B. SOI 2 stated that it
was at this time that R.B. told him/her that B.F had died after using heroin. SOI 2 stated that
R.B. told him/her that in the evening on November 30, 2017 he and B.F. went and obtained

heroin from ROBINSON and then used the heroin.

Criminal Complaint - Page 14

 

 

 

Case 4:19-cr-00098-A Document 1 Filed 01/07/19 Page 15 of 17 Page|D 15

SOI 2 stated that R.B. told him/her that the next morning he woke up and B.F. was dead SOI 2
stated that he/she later learned that R.B. had killed himself.

26. On November 28 and December 6, 2018, your affiant received the lab results of the
evidence items from the B.F. crime scene that were submitted to the DEA Lab for analysis. No
controlled substances were located in one of the syringes and cocaine residue was located in the
other syringe Cocaine and heroin residue was located in both the plastic baggy and the spoon
recovered at the location. Your affiant believes that these lab analysis further supports the use of
heroin by R.B and B.F. on November 30, 2017.

27. On November 29, 2018, TFO J ames Fields received an email from attorney Bob Gill who
had been retained by R.B. after B.F.’s death had occurred Attorney Gill provided investigators
with an email containing his notes from his meeting with R.B. regarding the heroin overdose
investigation The notes provided by Attorney Gill matched the information contained in the
written statement taken from R.B. on December 1, 2017 as detailed above in paragraphs 2 and 3.
28. On December 3, 2018, your affiant and TFO William Snow conducted an interview with
a Source of Information (herein after referred to as SOI 3). SOI 3 stated that on February 1, 2018
he/she drove R.B. into Fort Worth, Texas so that R.B. could purchase drugs. SOI 3 stated that
they traveled to an apartment complex in east Fort Worth where they waited at the location for
approximately 45 minutes to an hour for the source to arrive SOI 3 stated that while waiting in
the vehicle R.B. was communicating with the source by phone and text message SOI 3 stated
that R.B. was notified by phone that the source had arrived and he got out of the vehicle and
walked into the complex to meet the source to obtain the drugs. SOI 3 stated that a short time

later R.B. returned

Criminal Complaint - Page 15

Case 4:19-cr-00098-A Document 1 Filed 01/07/19 Page 16 of 17 Page|D 16

29. SOI 3 stated that they drove to a nearby neighborhood close to the apartment where R.B.
had met the source SOI 3 stated that while parked in the neighborhood R.B. began to prepare
the heroin for use which had been obtained from the source SOI 3 stated that R.B. was also in
possession of cocaine that had been obtained from the source SOI 3 stated that Fort Worth PD
officers responding to a suspicious vehicle call then approached their vehicle and arrested R.B.
after he was found in possession of heroin and cocaine as detailed in Fort Worth PD report
number 18-10048. SOI 3 provided a cellular phone number of XXX-XXX-9170 for R.B.

30. Your affiant in reviewing the phone tolls from February 1, 2018 noted that 4 phone calls
and 22 text messages were exchanged between R.B. and ROBINSON on this date which
occurred between 7:10 p.m. and 8:11 p.m. Your affiant further noted that at 8:42 p.m. Fort
Worth PD patrol officers made contact with SOI 3 and R.B. on the suspicious person call as
detailed above Your affiant believes that the cocaine and heroin seized on this date was
supplied by ROBINSON based on the short window of time in which R.B. last communicated
with ROBINSON by phone and when Fort Worth PD officers contacted and arrested R.B. Your
affiant additionally believes that the February 1, 2018 seizure of heroin and cocaine combined
with the associated toll records further supports that ROBINSON supplied the heroin to R.B. on
November 30, 2017 , which resulted in the death of B.F.

31. Although 1 have not listed all the facts regarding the offenses of Michael Dasean
ROBINSON, l believe that the facts stated here establish probable cause that Michael Dasean

ROBINSON has committed a violation of2l U.S.C. § 846 (21 U.S.C. §§ 841(a)(1) and

(b)(l)(C)),

Criminal Complaint - Page 16

Case 4:19-cr-00098-A Document 1 Filed 01/07/19 Page 17 of 17 Page|D 17

Conspiracy to Possess a Controlled Substance with Intent to Distribute and 21 U.S.C. § 841
(a)(l) and (b)(l)(C) and 18 U.S.C. § 2, Distribution of a Scheduledl Controlled Substance and

Aiding and Abetting.

77 77

Steven Smith
Task Force Officer
Drug Enforcement Administration

 

~k\~
SWORN AND SUBSCRIBED before me, at~g: '§ pm, this 2 day of January, 2019,
in Fort Worth, Texas.

  
   

,, c c l l ;;
JEFF Y L. CURETON
Uni States Magistrate Judge

Criminal Complaint ~ Page 17

